Order unanimously reversed on the facts and on the law and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion to dismiss granted, with $10 costs. The plaintiff gives no explanation for its failure to take any affirmative action in this suit for 29 months. (See Gallagher v. Clafington, Inc., 7 A D 2d 627.) However, leave is granted to the plaintiff to move to vacate the dismissal within 15 days after the service of the order herein, with notice of entry, upon a proper affidavit of merits and a sufficient reason to excuse the delay in prosecuting the action. Concur — Breitei, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.